DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/21 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10986481. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims appear as broader versions of the independent claims from the Patent and the claim limitations recited in the present application are impliedly disclosed in the Patent with minor, but obvious claim nomenclature disparity. Please see the direct claim comparison below.

Claim 1 of the current application:
An apparatus comprising: 
a transceiver that communicates with a mobile communication network via a first access network and communicates with the mobile communication network via a second access network, the second access network comprising a non-3GPP access point and a non-3GPP interworking function; and 
a processor that: 
sends a first request to start authentication with the mobile communication network via the second access network; 
receives an extensible authentication protocol ("EAP") start packet, the EAP start packet initiating an EAP-5G session between the apparatus and the non-3GPP interworking function, the EAP-5G session utilizing EAP-5G packets having an expanded EAP type and a 3GPP vendor identity, wherein the EAP-5G session is initiated for exchanging non-access stratum ("NAS") messages between the apparatus and the mobile communication network via the non-3GPP interworking function, wherein the NAS messages are encapsulated within EAP-5G packets; 
sends an EAP-5G response packet via the second access network, the EAP-5G response packet comprising a set of access network parameters and a NAS registration request message, 
wherein the first set of access network parameters comprises a PLMN identity of the mobile communication network and network slice selection assistance information.
Claim 1 of the Patent:
An apparatus comprising: 
a transceiver that communicates with a mobile communication network via a first access network and communicates with the mobile communication network via a second access network, the second access network comprising a non-3GPP access point and a non-3GPP interworking function; and 
a processor that: 
sends a first request to start authentication with the mobile communication network via the second access network; 
receives an extensible authentication protocol (“EAP”) start packet, the EAP start packet initiating an EAP session between the apparatus and the non-3GPP interworking function, the EAP session utilizing an EAP-5G expanded type, wherein the EAP-5G expanded type indicates that the EAP session is initiated to establish a signaling connection between the apparatus and the mobile communication network via the second access network; 



sends an EAP response via the second access network, the EAP response utilizing the EAP-5G expanded type and comprising a first set of access network parameters and a first message, 
wherein the first message is a same type of message usable to establish a signaling connection with the mobile communication network over the first access network, wherein the first access network uses different communication protocols than the second access network, and wherein the first set of access network parameters comprises a PLMN identity of the mobile communication network and network slice selection assistance information.
Claim 11 of the current application:
A method of a remote unit, the method comprising: 
providing a transceiver for communicating with a mobile communication network via a first access network and via a second access network, the second access network comprising a non-3GPP access point and a non-3GPP interworking function; 
sending a first request to start authentication with the mobile communication network via the second access network; 
receiving, at a remote unit, an extensible authentication protocol ("EAP") start packet, the EAP start packet initiating an EAP-5G session between the remote unit and the non-3GPP interworking function, the EAP-5G session utilizing EAP-5G packets having an expanded EAP type and a 3GPP vendor identity, wherein the EAP-5G session is initiated for exchanging non-access stratum ("NAS") messages between the remote unit and the mobile communication network via the non-3GPP interworking function, wherein the NAS messages are encapsulated within EAP-5G packets; 
sending an EAP-5G response packet via the second access network, the EAP-5G response packet comprising a first set of access network parameters and a NAS registration request message, wherein the first set of access network parameters comprises a PLMN identity of the mobile communication network and network slice selection assistance information.
Claim 9 of the Patent:
A method comprising: 

providing a transceiver for communicating with a mobile communication network via a first access network and via a second access network, the second access network comprising a non-3GPP access point and a non-3GPP interworking function; 
sending a first request to start authentication with the mobile communication network via the second access network; 
receiving, at a remote unit, an extensible authentication protocol (“EAP”) start packet, the EAP start packet initiating an EAP session between the apparatus and the non-3GPP interworking function, the EAP session utilizing an EAP-5G expanded type, wherein the EAP-5G expanded type indicates that the EAP session is initiated to establish a signaling connection between the apparatus and the mobile communication network via the second access network; 



sending an EAP response via the second access network, the EAP response utilizing the EAP-5G expanded type and comprising a first set of access network parameters and a first message, wherein the first message is a same type of message usable to establish a signaling connection with the mobile communication network over the first access network, wherein the first access network uses different communication protocols than the second access network, and wherein the first set of access network parameters comprises a PLMN identity of the mobile communication network and network slice selection assistance information.
Claims 1-20 of the current application are similar to claims 1-24 of the Patent.

The claims in the current application use alternative language constructions when compared to the claims in the Patent, but the teachings of the claims in the present application is the same as the claims in the Patent.

Allowable Subject Matter
Claims 1-20 are allowable when overcome the above rejections.

Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        7/21/22